Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 describe a “computer readable medium”.  Further, Applicant's specification, at paragraph [0156], fails to explicitly define the scope of “a computer readable medium”.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “computer readable medium” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.  As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
	Claims 1-8 describes a computer program per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.  Also see Ex parte Mewherter, which held that the specification – or the claims – should be written to exclude transitory electrical signals from the invention. As expressed in Nuijten, a “signal” does not fit within one of the four statutory classes of subject matter. As a practice tip from Mewherter, if software is claimed as a “product” instead of a “process,” then the claims must be written to include only “non-transitory” components. Another practice tip from Mewherter: Labeling the components merely “physical” or “tangible” is not good enough to overcome a presumption “that those of ordinary skill in the art would understand the claim term ‘machine-readable storage medium’ would include signals per se.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,133,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious variation of the limitations presented in claims of U.S. Patent No. 11,133,868.
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,133,868.  
Claims of Present Application
Claims of U.S. Patent No. 11,133,868
1. A computer program product for a repair terminal, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to: 
receive a setting value of a predetermined setting item set in an information processing device by visible light communication using light emitted by a light source device connected to the information processing device; 
match the setting value of the setting item received with a matching setting value corresponding to the setting item and determining appropriateness of the setting value; and output a matching result of the match.

2. The computer program product according to claim 1, further causing the processing component to: output the matching result obtained by associating the setting value on a per setting item basis with a determination result of the appropriateness of the setting value.

3. The computer program product according to claim 1, further causing the processing component to: when the matching result includes the setting value determined as inappropriate, highlight and output the setting value determined as inappropriate and the setting item corresponding to the setting value.

4. The computer program product according to claim 1, wherein the light source device is a light emitting diode.

5. The computer program product according to claim 1, further causing the processing component to: facilitate confirmation of the setting value.

6. The computer program product according to claim 1, further causing the processing component to: Initiate a plurality of operations.

7. The computer program product according to claim 1, wherein the computer program product is comprised in a tablet.

8. The computer program product according to claim 1, wherein the computer program product is comprised in a smartphone.

9. A non-transitory computer-readable medium having stored thereon executable instructions that, in response to execution by a processor, causes a memory system to perform operations, the operations comprising: 
receiving an input of a setting value for a setting item of a setting target; setting the input setting value as a setting value of the setting item to an information processing device; and transmitting the setting value of the setting item set by the setting by visible light communication using light emitted by a light source device connected to the information processing device.


10. The non-transitory computer-readable medium according to claim 9, the operations comprising: performing the visible light communication by using some or all of a plurality of the light source devices connected to the information processing device.

11. The non-transitory computer-readable medium according to claim 9, the operations comprising: performing the visible light communication by using a light source device included in a display device connected to the information processing device.

12. The non-transitory computer-readable medium according to claim 9, the operations comprising: receiving an input of a setting value for a setting item of a plurality of setting targets.

13. The non-transitory computer-readable medium according to claim 9, wherein the light source device is a light emitting diode.

14. The non-transitory computer-readable medium according to claim 9, the operations comprising: modulating the light emitted by the light source device.

15. The non-transitory computer-readable medium according to claim 9, wherein the information processing device is a POS terminal.

16. A computer program product comprising a non-transitory computer-readable medium comprising a program that causes a processor to execute operations, comprising: 
receiving a setting value of a predetermined setting item set in an information processing device by visible light communication using light emitted by a light source device connected to the information processing device; matching the setting value of the setting item received with a matching setting value corresponding to the setting item and determining appropriateness of the setting value; and outputting a matching result.

17. The computer program product according to claim 16, further comprising: outputting the matching result obtained by associating the setting value on a per setting item basis with a determination result of the appropriateness of the setting value.

18. The computer program product according to claim 16, further comprising: when the matching result includes the setting value determined as inappropriate, highlighting and outputting the setting value determined as inappropriate and the setting item corresponding to the setting value.

19. The computer program product according to claim 16, further comprising: receiving an input of a setting value for a setting item of the setting target; setting the input setting value as a setting value of the setting item to the information processing device; and transmitting the setting value of the setting item set by the setting component by visible light communication using light emitted by a light source device connected to the information processing device.

20. The computer program product according to claim 19, further comprising: transmitting by using some or all of a plurality of light source devices connected to the information processing device.
1. A repair terminal, comprising: 






a receiver for receiving a setting value of a predetermined setting item set in an information processing device by visible light communication using light emitted by a light source device connected to the information processing device; 
a matching component for matching the setting value of the setting item received by the receiver with a matching setting value corresponding to the setting item and determining appropriateness of the setting value; and an output component for outputting a matching result of the matching component.
2. The repair terminal according to claim 1, wherein the output component outputs the matching result obtained by associating the setting value on a per setting item basis with a determination result of the appropriateness of the setting value.


3. The repair terminal according to claim 1, wherein, when the matching result includes the setting value determined as inappropriate, the output component highlights and outputs the setting value determined as inappropriate and the setting item corresponding to the setting value.

4. The repair terminal according to claim 1, wherein the light source device is a light emitting diode.

5. The repair terminal according to claim 1, further comprising: a setting input screen to facilitate confirmation of the setting value.



6. The repair terminal according to claim 1, further comprising: a screen for initiating a plurality of operations.

7. The repair terminal according to claim 1, wherein the repair terminal is a tablet.
	

8. The repair terminal according to claim 1, wherein the repair terminal is a smartphone.


9. An information processing device, comprising: 



a receiver for receiving an input of a setting value for a setting item of a setting target; a setting component for setting the input setting value as a setting value of the setting item to the information processing device; and a transmitter for transmitting the setting value of the setting item set by the setting component by visible light communication using light emitted by a light source device connected to the information processing device.

10. The information processing device according to claim 9, wherein the transmitter performs the visible light communication by using some or all of a plurality of the light source devices connected to the information processing device.

11. The information processing device according to claim 9, wherein the transmitter performs the visible light communication by using a light source device included in a display device connected to the information processing device.

12. The information processing device according to claim 9, wherein the receiver receives an input of a setting value for a setting item of a plurality of setting targets.


13. The information processing device according to claim 9, wherein the light source device is a light emitting diode.

14. The information processing device according to claim 9, further comprising: a controller for modulating the light emitted by the light source device.

15. The information processing device according to claim 9, wherein the information processing device is a POS terminal.


16. A method, comprising: 




receiving a setting value of a predetermined setting item set in an information processing device by visible light communication using light emitted by a light source device connected to the information processing device; matching the setting value of the setting item received with a matching setting value corresponding to the setting item and determining appropriateness of the setting value; and outputting a matching result.

17. The method according to claim 16, further comprising: outputting the matching result obtained by associating the setting value on a per setting item basis with a determination result of the appropriateness of the setting value.

18. The method according to claim 16, further comprising: when the matching result includes the setting value determined as inappropriate, highlighting and outputting the setting value determined as inappropriate and the setting item corresponding to the setting value.


19. The method according to claim 16, further comprising: receiving an input of a setting value for a setting item of the setting target; setting the input setting value as a setting value of the setting item to the information processing device; and transmitting the setting value of the setting item set by the setting component by visible light communication using light emitted by a light source device connected to the information processing device.

20. The method according to claim 19, further comprising: transmitting by using some or all of a plurality of light source devices connected to the information processing device.


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 11,133,868.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 1-20 are allowed in view of the prior arts of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sugaya (US Patent No. 7,882,205) teaches device setting apparatus comprising:
a receiver for receiving a setting value of a predetermined setting (see col. 5, lines 32-37; “… device information acquiring unit 31 acquires device information necessary for setting, from the external device 20 to be set and communicably connected to the user terminal 10.”; device information acquiring unit is considered as receiver);
a matching component for matching the setting value (see col. 5, lines 38-47; “…the device information analyzing unit 32 determines whether or not the setting information for the external device 20 already exists in the setting data storing unit…”; analyzing unit is considered as matching component); and,
an output component for outputting a matching result of the matching component (the determined result is outputted and received by setting method estimate unit; see col. 5, lines 49-59; “…setting method estimate unit 33 estimates a setting technique (such as setting procedures of the information) for the external device 20, based on the result of the structure analysis of the setting information by the device information analyzing unit…”).
Loeb et al (US Pub. No. 2017/0098354) teaches a receiver for receiving a setting value of a predetermined setting in an information processing device by visible light communication using light emitted by a light source device connected to the information processing device (see paragraph [0019] “light fixture”; paragraph [0020]; “a user communication hub 102 that controls certain lighting characteristics of the light fixtures 104 and/receives information for sensors incorporated with the light fixtures 104. The user communication hub 102 may, for example, store information about a user and, based on the user information and one or more protection features, collect and monitor information from the light fixtures 104”; certain lighting characteristic is considered as setting value of a predetermined setting).
However, none of the prior art cited alone or in combination provides the motivation to teach: 
receive a setting value of a predetermined setting item set in an information processing device by visible light communication using light emitted by a light source device connected to the information processing device;
match the setting value of the setting item received with a matching setting value corresponding to the setting item and determining appropriateness of the setting value; and
output a matching result of the match.

Regarding claim 9, Sugaya (US Patent No. 7,882,205) teaches device setting apparatus comprising:
a receiver for receiving a setting value of a predetermined setting (see col. 5, lines 32-37; “… device information acquiring unit 31 acquires device information necessary for setting, from the external device 20 to be set and communicably connected to the user terminal 10.”; device information acquiring unit is considered as receiver);
a matching component for matching the setting value (see col. 5, lines 38-47; “…the device information analyzing unit 32 determines whether or not the setting information for the external device 20 already exists in the setting data storing unit…”; analyzing unit is considered as matching component); and,
an output component for outputting a matching result of the matching component (the determined result is outputted and received by setting method estimate unit; see col. 5, lines 49-59; “…setting method estimate unit 33 estimates a setting technique (such as setting procedures of the information) for the external device 20, based on the result of the structure analysis of the setting information by the device information analyzing unit…”).
Loeb et al (US Pub. No. 2017/0098354) teaches a receiver for receiving a setting value of a predetermined setting in an information processing device by visible light communication using light emitted by a light source device connected to the information processing device (see paragraph [0019] “light fixture”; paragraph [0020]; “a user communication hub 102 that controls certain lighting characteristics of the light fixtures 104 and/receives information for sensors incorporated with the light fixtures 104. The user communication hub 102 may, for example, store information about a user and, based on the user information and one or more protection features, collect and monitor information from the light fixtures 104”; certain lighting characteristic is considered as setting value of a predetermined setting).
However, none of the prior art cited alone or in combination provides the motivation to teach: 
receiving an input of a setting value for a setting item of a setting target;
setting the input setting value as a setting value of the setting item to an information processing device; and
transmitting the setting value of the setting item set by the setting by visible light communication using light emitted by a light source device connected to the information processing device.

Regarding claim 16, Sugaya (US Patent No. 7,882,205) teaches device setting apparatus comprising:
a receiver for receiving a setting value of a predetermined setting (see col. 5, lines 32-37; “… device information acquiring unit 31 acquires device information necessary for setting, from the external device 20 to be set and communicably connected to the user terminal 10.”; device information acquiring unit is considered as receiver);
a matching component for matching the setting value (see col. 5, lines 38-47; “…the device information analyzing unit 32 determines whether or not the setting information for the external device 20 already exists in the setting data storing unit…”; analyzing unit is considered as matching component); and,
an output component for outputting a matching result of the matching component (the determined result is outputted and received by setting method estimate unit; see col. 5, lines 49-59; “…setting method estimate unit 33 estimates a setting technique (such as setting procedures of the information) for the external device 20, based on the result of the structure analysis of the setting information by the device information analyzing unit…”).
Loeb et al (US Pub. No. 2017/0098354) teaches a receiver for receiving a setting value of a predetermined setting in an information processing device by visible light communication using light emitted by a light source device connected to the information processing device (see paragraph [0019] “light fixture”; paragraph [0020]; “a user communication hub 102 that controls certain lighting characteristics of the light fixtures 104 and/receives information for sensors incorporated with the light fixtures 104. The user communication hub 102 may, for example, store information about a user and, based on the user information and one or more protection features, collect and monitor information from the light fixtures 104”; certain lighting characteristic is considered as setting value of a predetermined setting).
However, none of the prior art cited alone or in combination provides the motivation to teach: 
receiving a setting value of a predetermined setting item set in an information processing device by visible light communication using light emitted by a light source device connected to the information processing device;
matching the setting value of the setting item received with a matching setting value corresponding to the setting item and determining appropriateness of the setting value; and 
outputting a matching result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugaya (US Pub. No. 2013/0086421) is cited to show operator terminal for receiving setting status check item.  
Yeom (US Pub. No. 2018/0262908) is cited to show authentication system and method using flash of smart mobile. 
Ganick et al (US Pub. No. 2014/0086590) is cited to show self-identifying one-way authentication method using optical signal.
Fujiwara (US Pub. No. 2007/0147843) is cited to show visible light communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DALZID E. SINGH
Primary Examiner
Art Unit 2637




/DALZID E SINGH/Primary Examiner, Art Unit 2637